Citation Nr: 1550338	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Whether the decision to deny increased benefits for paid unreimbursed medical expenses for the years 2002 through 2007 was valid.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active duty service from August 1945 to August 1946.  He died in 1998.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

When the case was before the Board in February 2015, it was remanded to afford the appellant a Board hearing.  The appellant was scheduled for a Board hearing in September 2015 but failed to appear, and has not requested that the hearing be rescheduled.  Therefore, the request for a Board hearing is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issue on appeal certified to the Board included calendar year 2008.  However, the appellant's 2009 submission listed $3,870.80 in medical expenses for calendar year 2008, and the entirety of those expense were considered in calculating her rate of pension for that year.  See April 10, 2009 notification to appellant, page 5, "Income Breakdown," listing $3,780 in medical expenses for calendar year 2008.  Thus, there is no case or controversy for the Board to address regarding calendar year 2008, and the issue on appeal has been rephrased accordingly.  See, e.g., 38 U.S.C.A. § 7105(d)(5).



FINDING OF FACT

The January and February 2009 submissions of amended expense reports were not timely as to the years 2002 through 2007.


CONCLUSION OF LAW

The decision to deny decision to deny increased benefits for paid unreimbursed medical expenses for the years 2002 through 2007 was valid.  38 U.S.C.A. 
§ 5110(h) (West 2014); 38 C.F.R. § 3.660 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

As explained below, the pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The appellant has been in receipt of death pension benefits since February 1999.  Death pension is an income-based program.  For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.  Id.  Expenses deductible under this section include unreimbursed medical expenses.  38 C.F.R. § 3.272(g). 

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a) (1).  Pursuant to 38 C.F.R. § 3.660(b)(1), where pension payments were made at a lower rate because of anticipated income, pension compensation may be increased in accordance with the facts found but not earlier than the beginning of the appropriate 12-month annualization period if satisfactory evidence is received within the same or next calendar year.

In September 2006, the VA Debt Management Center informed the appellant that an overpayment of $5,730 had been created based on an overpayment of death pension benefits from February 1, 2002, through August 31, 2006.  In October 2006, the Debt Management Center determined the debt had been validly created.  In December 2006, VA denied a waiver of the overpayment.  VA also reinstated entitlement to death pension effective October 1, 2006.  In September 2007, VA received further information regarding the appellant's income and expenses for the years 2002 through 2006 and determined the death pension benefits should be reinstated effective March 1, 2003.  

In April 2008, VA stopped the appellant's death pension benefits effective January 1, 2007, thereby creating a second overpayment.  In July 2008, the death pension benefits were reinstated effective January 1, 2007.  

On January 29, 2009 and February 19, 2009, the appellant submitted statements and new income and expense reports for 2002 through 2007, explaining that the amounts had been amended.  In response, VA informed the appellant that the information was not timely.  VA explained that the appellant had one year to disagree with the September 2007 decision that reinstated the pension benefits effective March 1, 2003, and that her submission was not timely.  In February 2010, VA notified the appellant that it had reviewed the claim for increased medical expenses for previous years and determined that all time limits had expired for adjustment.  The Veteran disagreed with this determination, and it is on appeal.  

There are time limits as to how far back VA is able to adjust the amount paid for pension-based reimbursement for medical expenses, namely a person has one year and one day from the end of the calendar year.  In this regard, the Board notes that a person can submit medical expenses by January 1, 2004, for the year 2002; January 1, 2005, for the year 2003, and so on.  For year 2007, the deadline is January 1, 2009.

The record indicates that VA first received the amended income and expense reports on January 29, 2009, more than one year after the deadline to submit medical expenses for years 2002 through 2007, and more than one year after issuance of the September 2007 decision that reinstated the pension.  Thus, the amended reports were not timely, and the appeal is denied.


ORDER

Having determined the decision to deny increased benefits for paid unreimbursed medical expenses for the years 2002 through 2007 was valid, the appeal is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


